Exhibit 10.3

 

CONFIDENTIALITY AND LOYALTY AGREEMENT

 

This CONFIDENTIALITY AND LOYALTY AGREEMENT (“Agreement”) is entered into as of
the 30 day of June 2010, between OSHKOSH CORPORATION, a Wisconsin corporation
(together with its successors, assigns and Affiliates, the “Company”), and Craig
E. Paylor (the “Executive”).

 

WHEREAS, the Company’s growth and success have attracted attention of other
companies and businesses seeking to obtain for themselves or their clients some
of the Company’s business acumen and know-how; and

 

WHEREAS, Executive, due to the nature of his association with JLG
Industries, Inc. (“JLG”), possesses Confidential Information and Trade Secrets
(each as defined below) of JLG and has continued to acquire Confidential
Information and Trade Secrets of the Company, JLG and its Affiliates (as defined
herein), the disclosure of which to others, especially to any Competitive
Business (as defined below), or the unauthorized use of such information by
others would cause substantial loss and harm to the Company; and

 

WHEREAS, the Company and its Affiliates have shared or will share with Executive
certain aspects of their business acumen and know-how as well as specific
confidential and proprietary information about the products, markets,
manufacturing processes, costs, developments, ideas, and personnel of the
Company and its Affiliates; and

 

WHEREAS, the Company and its Affiliates have imbued or will imbue Executive with
certain aspects of the goodwill that the Company and/or its Affiliates have
developed with its customers, distributors, representatives and employees, and
with federal, state, local and foreign governmental entities; and

 

WHEREAS, as consideration for entering into this Agreement, the Company or an
Affiliate has conferred certain benefits on Executive.

 

NOW, THEREFORE, in consideration of the foregoing, and of the respective
covenants and agreements of the parties set forth in this Agreement, the parties
hereto agree as follows:

 

1.                                       Definitions.  As used in this
Agreement, the following terms have the meanings indicated:

 

a.                                       “Affiliate” shall mean any subsidiary
or other person or entity that, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with
Oshkosh Corporation, whether now existing or hereafter formed or acquired, by
which Executive has been, is now or is hereafter employed.  For purposes hereof,
“control” means the power to vote or direct the voting of sufficient securities
or other interests to elect one-third of the directors or managers or to control
the management of such subsidiary or other entity.

 

--------------------------------------------------------------------------------


 

b.                                      “Company Employment” means the time
(including time prior to the date hereof) during which Executive is employed as
a regular employee, contractor, consultant or consulting employee by any entity
comprised within the definition of “Company”, regardless of any change in the
entity actually employing Executive, including for the purposes of this
Agreement, the time in which Executive was employed with JLG.

 

c.                                       “Competitive Business” means any
corporation, partnership, association, or other person or entity, including but
not limited to Executive, (i) which competes directly, or is planning to compete
directly, with the Company with respect to the design, development, manufacture,
remanufacture, assembly, marketing, sales, or service of any access equipment,
aerial work platforms, telehandlers, aerial lifts, stock pickers, personal
portable lifts, drop-deck trailers, excavators, trailers, specialty trucks,
truck bodies or concrete batch plants for defense, fire, emergency, homeland
security, wrecker, vehicle recovery, snow removal, medical diagnosis, law
enforcement, concrete placement or refuse hauling applications, or components or
technologies useful in such trucks, bodies or plants, or any other business of
the Company or its Affiliates, that was within Executive’s management,
operational, marketing, purchasing or sales responsibility, including the
responsibility of personnel reporting directly to Executive, or about which
Executive received any Confidential Information or Trade Secrets at any time
within twenty-four (24) months prior to the latter of the termination of
Executive’s Company Employment or consulting employment relationship, and
(ii) which engages or plans to engage in such competition in any country, state
or territory in which the Company or any of its Affiliates sold or distributed,
or actively attempted to sell or to distribute, such products within 
twenty-four (24) months prior to the latter of the termination of Executive’s
Company Employment or consulting employment relationship.

 

d.                                      “Confidential Information” means
information related to the Company’s business, including the business of any of
its Affiliates, not generally known in the trade or industry, which Executive
learns or creates during the period of Executive’s Company Employment, which may
include but is not limited to product specifications, manufacturing procedures,
methods, equipment, compositions, technology, formulas, know-how, research and
development programs, sales methods, customer lists, customer usages and
requirements, computer programs and other confidential technical or business
information and data.

 

e.                                       “Goodwill” means any tendency of
customers, distributors, representatives, employees, or federal, state, local or
foreign governmental entities to continue or renew any valuable business
relationship with the Company, its Affiliates or any Competitive Business with
which Executive may be associated, based in whole or in part on past successful
relationships with the Company or the lawful efforts of the Company to foster
such relationships, and in which Executive, or any personnel reporting directly
to Executive, actively

 

2

--------------------------------------------------------------------------------


 

participated at any time within  twenty-four (24) months prior to termination of
Executive’s Company Employment.

 

f.                                         “Inventions” means designs,
discoveries, improvements and ideas, whether or not patentable, including,
without limitation upon the generality of the foregoing, novel or improved
products, processes, machines, promotional and advertising materials, business
data processing programs and systems, and other manufacturing and sales
techniques, which either (i) relate to (A) the business of the Company or
(B) the Company’s actual or demonstrably anticipated research or development, or
(ii) result from any work performed by Executive for the Company.

 

g.                                      “Trade Secret(s)” means information,
including a formula, pattern, compilation, program, device, method, technique or
process, that derives independent economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
that is the subject of efforts to maintain its secrecy that are reasonable under
the circumstances.

 

2.                                       Employment.  During Executive’s Company
employment, Executive shall devote all of Executive’s professional time and
attention to the duties required by such Company Employment and to the best
interests of the Company and to engage in other business, professional or
philanthropic activities only with the prior written approval of the Company. 
Except as may be otherwise expressly provided in any written agreement between
the Company and Executive other than this Agreement, Executive’s Company
Employment and any consulting, independent contractor, or consulting employee
relationship is terminable by either party at will.

 

3.                                       Disclosure and Assignment of
Inventions.  Executive agrees to disclose to the Company and to assign to the
Company, and hereby does assign to the Company, all of Executive’s rights in any
Inventions conceived or reduced to practice at any time during Executive’s
Company Employment, either solely or jointly with others and whether or not
developed on Executive’s own time or with the Company’s or any of its
Affiliates’ resources.  Executive agrees that Inventions first reduced to
practice within one (1) year after the latter of the termination of Executive’s
Company Employment or consulting employment relationship shall be treated as if
conceived during such employment unless Executive can establish specific events
giving rise to the conception that occurred after such employment.  Further,
Executive disclaims and will not assert any rights in Inventions as having been
made, conceived or acquired prior to Executive’s Company Employment except such
(if any) as are specifically listed at the conclusion of this Agreement.
Executive agrees to create, maintain, preserve and make available to the
Company, as part of the Company’s property, complete and up-to-date records,
including but not limited to correspondence, prototypes, models and other
written or tangible data, relating to Inventions and Trade Secrets.

 

3

--------------------------------------------------------------------------------


 

4.                                       Cooperation.  Executive shall cooperate
with the Company and shall execute and deliver such documents and do such other
acts and things as the Company may request, at the Company’s expense, to obtain
and maintain letters patent or registrations covering any Inventions and to vest
in the Company all rights therein free of all encumbrances and adverse claims.

 

5.                                       Confidentiality.  In addition to all
duties of loyalty imposed on Executive by law, during the term of Executive’s
Company Employment and for two (2) years following the latter of the termination
of such employment or consulting employment relationship for any reason,
Executive shall maintain Confidential Information in confidence and secrecy and
shall not disclose Confidential Information or use it for the benefit of any
person or organization (including Executive) other than the Company without the
prior written consent of an authorized officer of the Company (except for
disclosures to persons acting on the Company’s behalf with a need to know such
information), under any circumstances where any Confidential Information so
disclosed or used is reasonably likely to be used anywhere on behalf of any
Competitive Business.

 

6.                                       Non-Disclosure of Trade Secrets. During
his or her Company Employment, Executive shall preserve and protect Trade
Secrets of the Company and its Affiliates from unauthorized use or disclosure;
and after the latter of the termination of such employment or consulting
employment, Executive shall not solicit, use or disclose any Trade Secret of the
Company for so long as that Trade Secret remains a Trade Secret.

 

7.                                       Third-Party Confidentiality.  Executive
shall not disclose to the Company or any of its Affiliates, use on its behalf,
or otherwise induce the Company or any of its Affiliates to use any secret or
confidential information belonging to persons not affiliated with the Company,
including any former employer of Executive.  Executive acknowledges that the
Company has disclosed that the Company is now, and may be in the future, subject
to duties to third parties to maintain information in confidence and secrecy. 
By executing this Agreement, Executive consents to be bound by any such duty
owed by the Company to any third party.

 

8.                                       Return of Property.  Executive shall,
upon the Company’s demand and in any event before termination of Executive’s
Company Employment, deliver to the Company the original and all copies of all
documents, files, data, records and property of any nature whatsoever which are
in Executive’s possession or control and which are the property of the Company
or which relate to the business activities, facilities or locations of the
Company, or contain any Confidential Information or Trade Secrets, including any
records, documents or property created by Executive in said capacity or
maintained by Executive on any device or media Executive owns.  Upon termination
of Company Employment, Executive agrees to attend an exit interview and to
provide the Company with access to any personal computer, rolodex, PDA, or other
device or media owned by Executive but used in the course of his Company
Employment to ensure compliance with the terms of this Agreement.

 

9.                                       Noncompetition.  During the term of
Executive’s Company Employment and for  twelve (12) months following the latter
of the termination of such employment or consulting employment relationship for
any reason, Executive shall not, directly or indirectly, participate in, consult
with, be employed by, or assist with the organization, planning, ownership,

 

4

--------------------------------------------------------------------------------


 

financing, management, operation or control of any Competitive Business in any
capacity in which, in the absence of this Agreement, Confidential Information,
Trade Secrets or Goodwill of the Company or any of its Affiliates would
reasonably be considered useful.  Notwithstanding the foregoing, Executive shall
not be precluded hereby from (i) engaging in the sales, marketing, distribution
or service of JLG products as an authorized dealer or otherwise, or (ii) in the
event the Company is no longer in the access equipment remanufacturing business,
engaging in the access equipment remanufacturing business.

 

10.                                 Nonsolicitation.   During the term of
Executive’s Company Employment and for  twelve (12) months following the latter
of the termination of such employment or consulting employment relationship, for
any reason, Executive shall not, directly or indirectly, on behalf of any
Competitive Business, either by himself or by providing substantial assistance
to others, solicit to terminate employment with the Company, or to accept or
begin employment with or service to any Competitive Business, any employee of
the Company or any of its Affiliates about whom Executive gained Confidential
Information at any time during the latter of the last eighteen (18) months of
Executive’s Company Employment or consulting employee relationship.

 

11.                                 Non-disparagement.  Consistent with law,
during the term of Executive’s Company Employment and for  twelve (12) months
following the latter of the termination of such employment or consulting
employment relationship for any reason, Executive shall not disparage, or make
any false, derogatory, or inflammatory statements about, the Company or any of
its employees, officers, directors, or shareholders or Affiliates.

 

12.                                 Public Comments.  Executive agrees that for
the period of his employment and the period after his employment in which there
exists any engagement between the Company and the Executive as a consultant,
independent contractor, or consulting employee, Executive shall not engage in
any discussions or interviews with any public official(s), industrial
association(s), or media entity or entities, or their agents, regarding any of
the industries described in Section 1.c of this Agreement or the Company’s
businesses as described in Section 1.c., without advance written authorization
by the Company’s Chairman, President and Chief Executive Officer, and President
and Chief Operating Officer.  For the period of time described in this
Section 12, Executive shall observe these restrictions as they may pertain to
new businesses entered into by the Company and current businesses of the Company
in which the Company no longer engages.

 

13.                                 Future Employment.  During the term of
Executive’s Company Employment and for eighteen (18) months following the latter
of the termination of such employment or consulting employee relationship for
any reason, before accepting any employment with any Competitive Business,
Executive shall disclose to the Company the identity of any such entity and a
complete description of the duties involved in such prospective employment,
including a full description of any territory or market segment to which
Executive will be assigned.  Further, during the term of Executive’s Company
Employment and for two years following the latter of the termination of such
employment or consulting employee relationship for any reason, Executive agrees
that, before accepting any future employment, Executive will provide a copy of
this Agreement to any prospective employer of Executive, and

 

5

--------------------------------------------------------------------------------


 

Executive hereby authorizes the Company to do likewise, whether before or after
the outset of the future employment.

 

14.                                 Consideration.  Executive acknowledges and
agrees that the covenants contained in this Agreement are supported by adequate
consideration, as set forth in the Offer Letter from the Company to Executive,
dated June 30, 2010.

 

15.                                 Notices. All notices, request, demands and
other communications required or permitted hereunder shall be in writing and
shall be deemed to have been duly given when delivered by hand or when mailed by
United States certified or registered mail with postage prepaid addressed as
follows:

 

a.                                       If to Executive, to the address set
forth by Executive on the signature page of this Agreement or to such other
person or address which Executive shall furnish to the Company in writing
pursuant to the above.

 

b.                                      If to the Company, to the attention of
the officer signing this Agreement on behalf of the Company at the address set
forth on the signature page of this Agreement or to such other person or address
as the Company shall furnish to Executive in writing pursuant to the above

 

16.                                 Enforceability.  Executive recognizes that
irreparable injury may result to the Company or its Affiliates, or their
respective businesses and property, and the potential value thereof in the event
of a sale or other transfer, if Executive breaches any of the restrictions
imposed on Executive by this Agreement, and agrees that if Executive shall
engage in any act in violation of such provisions, the Company shall be
entitled, in addition to such other remedies and damages as may be available, to
an injunction prohibiting Executive from engaging in any such act.

 

17.                                 Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon and enforceable by Oshkosh
Corporation, its successors, assigns and Affiliates, all of which (other than
Oshkosh Corporation) are intended third-party beneficiaries of this Agreement. 
Executive hereby consents to the assignment of this Agreement to any person or
entity that hereafter employs Executive without substantial interruption.

 

18.                                 Validity.  Any invalidity or
unenforceability of any provision of this Agreement is not intended to affect
the validity or enforceability of any other provision of this Agreement, which
the parties intend to be severable and divisible, and to remain in full force
and effect to the greatest extent permissible under applicable law.

 

19.                                 Miscellaneous.  No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.  This Agreement may be modified only by a written
agreement signed by Executive and a duly authorized officer of the Company.

 

6

--------------------------------------------------------------------------------


 

EXECUTIVE ACKNOWLEDGES HAVING READ AND SIGNED THIS AGREEMENT AND HAVING RECEIVED
A COPY THEREOF, INCLUDING THE FOLLOWING NOTICE:

 

This Agreement does not apply to an Invention for which no equipment, supplies,
facility, or trade secret information of the Company were used and which was
developed entirely on Executive’s own time, unless (a) the invention relates
(i) to the business of the Company or an Affiliate or (ii) to the Company’s
actual or demonstrable anticipated research or development, or (b) the Invention
results from any work performed by Executive for the Company or an Affiliate.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

EXECUTIVE

 

 

 

 

 

/s/ Craig E. Paylor

 

 

 

Address:

 

 

 

 

 

 

 

OSHKOSH CORPORATION

 

2307 Oregon Street

 

P.O. Box 2566

 

Oshkosh, Wisconsin 54902

 

 

 

 

By:

/s/ Charles L. Szews

 

 

 

Its: President and Chief Operating Officer

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------